Case: 20-20535     Document: 00516009444         Page: 1    Date Filed: 09/10/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                   September 10, 2021
                                  No. 20-20535                         Lyle W. Cayce
                                                                            Clerk

   Anthony Barilla,

                                                           Plaintiff—Appellant,

                                      versus

   City of Houston, Texas,

                                                           Defendant—Appellee.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:20-CV-145


   Before Owen, Chief Judge, and Clement and Higginson, Circuit
   Judges.
   Stephen A. Higginson, Circuit Judge:
         Plaintiff-Appellant Anthony Barilla is a professional musician and
   accordionist who wants to “busk” (i.e., perform music while soliciting tips)
   on Houston’s public streets. He sued the City of Houston to challenge three
   City ordinances which restrict busking in Houston. Barilla alleges that the
   ordinances violate his First Amendment right to free expression. The district
   court granted the City’s motion to dismiss for lack of standing. We reverse
   and remand.
Case: 20-20535     Document: 00516009444           Page: 2   Date Filed: 09/10/2021




                                    No. 20-20535


                                         I.
          Barilla challenges three City ordinances (collectively, the “Busking
   Ordinances”) which prohibit busking anywhere outside of Houston’s
   Theater District and require a permit to busk within the Theater District.
   The Busking Ordinances (1) outlaw the “playing of bands” on streets and in
   other public places in Houston, except for “sidewalk performers”
   performing in the Theater District with a permit (Houston, Tex., Code
   of Ordinances ch. 28, art. I, § 6) (“§ 28-6”); (2) forbid “any person”
   from “conduct[ing] sidewalk performances” in the Theater District without
   a permit (Houston, Tex., Code of Ordinances ch. 40, art. XI,
   § 262) (“§ 40-262”); and (3) require permit applicants to obtain written
   permission from the owners of the properties abutting their requested
   performance site (Houston, Tex., Code of Ordinances ch. 40, art.
   XI, § 263(3)) (“§ 40-263(3)”).
          Houston’s Code of Ordinances defines “performers” as “bands,
   musicians, singers, mimes, and other artists who perform for gratuities on the
   sidewalk without the use of any electronically amplified instruments and
   without electronic amplification of sound produced.” Houston, Tex.,
   Code of Ordinances ch. 40, art. XI, § 261(b) (“§ 40-261(b)”). The
   “theater/entertainment district” (“Theater District”) is “the area
   including to the mid-point of and bounded by Preston Street on the north,
   Dallas Street on the south, Milam Street on the east, and Interstate Highway
   45 on the west.” Id. According to Barilla’s complaint, the City of Houston
   covers 665 square miles, of which the Theater District accounts for only an
   “extremely limited area.”
          Barilla’s complaint alleges that the Busking Ordinances require
   performers to obtain a permit “regardless of whether they perform solo, or
   with others in a band or in a group, and regardless of how many people they




                                         2
Case: 20-20535      Document: 00516009444          Page: 3    Date Filed: 09/10/2021




                                    No. 20-20535


   intend to, or eventually do, attract.” The complaint further alleges that
   permit applicants must pay a fee of $10 for 30 days or $50 for a full year.
   Permit applicants must designate either one site for 24-hour use or two sites
   for alternating use—a daytime site and a nighttime site. Houston, Tex.,
   Code of Ordinances ch. 40, art. XI, § 263(2). According to the
   complaint, permittees may not perform outside of their designated site unless
   they obtain another permit. Violations of the Busking Ordinances are subject
   to a fine of up to $500 per violation. Houston, Tex., Code of
   Ordinances ch. 1, § 1-6(a).
          Barilla reports that he obtained a year-long permit to busk in the
   Theater District in August 2018. He states that he contacted three City
   departments in pursuit of his permit, representatives of which seemed
   confused by his request because they assumed busking was banned
   throughout Houston. According to his complaint, Barilla later formed the
   opinion that the Theater District is not a good place to busk because “it
   excludes cultural sites and other consistently trafficked areas that better lend
   themselves to busking.”
          Barilla chose not to renew his busking permit when it expired in
   August 2019 because, in his view, (1) areas outside of the Theater District are
   better for busking, (2) obtaining the permission of neighboring property
   owners necessitates uncomfortable discussions with strangers and adds
   difficulty to the application process, and (3) the monetary fee, in addition to
   the two aforementioned hurdles, makes renewing his permit not worthwhile.
          Because he did not renew his permit, Barilla has stopped busking.
   Barilla avers that but for the Busking Ordinances, he would busk again in
   Houston. Barilla filed the instant lawsuit against the City on January 15, 2020,
   pursuant to 42 U.S.C. § 1983. His complaint alleges that the Busking
   Ordinances violate the First Amendment’s Free Speech Clause. He requests




                                          3
Case: 20-20535      Document: 00516009444           Page: 4     Date Filed: 09/10/2021




                                     No. 20-20535


   a judgment declaring the Busking Ordinances unconstitutional, facially and
   as applied to Barilla; a permanent injunction prohibiting the City from
   enforcing the Busking Ordinances; $1 in nominal damages; and attorneys’
   fees and costs. The City moved to dismiss on February 21, 2020, under
   Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6), asserting that Barilla
   lacked standing, that his complaint failed to state a claim, and that his action
   was barred by the statute of limitations. On June 16, 2020, the district court
   granted the City’s motion to dismiss for lack of standing. Barilla v. City of
   Houston, No. 4:20-CV-0145, 2020 U.S. Dist. LEXIS 193053 (S.D. Tex. June
   16, 2020). The district court concluded that Barilla’s complaint failed to
   allege an injury sufficient to confer standing, emphasizing that Barilla had not
   been cited for violating the Busking Ordinances nor threatened with a
   citation, nor had he been arrested or shown that he was in immediate danger
   of arrest. Id. at *5–7. Barilla filed a motion for reconsideration or,
   alternatively, for leave to amend his complaint, which the district court
   denied on September 11, 2020. Barilla timely appealed. See Fed. R. App.
   P. 4(a)(1)(A), 4(a)(4)(A)(iv); Fed. R. Civ. P. 59(e). He appeals the
   district court’s orders (1) granting the City’s motion to dismiss and
   (2) denying his motion for reconsideration or leave to amend.
                                          II.
          We review the district court’s dismissal for lack of standing de novo.
   Cornerstone Christian Schs. v. Univ. Interscholastic League, 563 F.3d 127, 133
   (5th Cir. 2009). Barilla bears the burden of establishing his standing “‘in the
   same way as any other matter on which the plaintiff bears the burden of proof,
   i.e., with the manner and degree of evidence required at the successive stages
   of the litigation.’ Thus, on a motion to dismiss, [Barilla] must allege facts that
   give rise to a plausible claim of [his] standing.” Id. at 133–34 (quoting Lujan
   v. Defenders of Wildlife, 504 U.S. 555, 561 (1992)) (internal brackets and
   citations omitted). In assessing whether Barilla has met this standard, “we



                                           4
Case: 20-20535         Document: 00516009444               Page: 5      Date Filed: 09/10/2021




                                          No. 20-20535


   take the well-pled factual allegations of the complaint as true and view them
   in the light most favorable to the plaintiff.” Stratta v. Roe, 961 F.3d 340, 349
   (5th Cir. 2020) (citation omitted).
                                                III.
           To establish standing, a plaintiff must demonstrate (1) an “injury in
   fact” that is “concrete and particularized” and “actual or imminent”; (2) is
   fairly traceable to the defendant’s actions; and (3) is likely to be redressed by
   a favorable decision. Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61
   (1992).
           The district court dismissed Barilla’s lawsuit for lacking an injury in
   fact. 1 Barilla v. City of Houston, No. 4:20-CV-0145, 2020 U.S. Dist. LEXIS
   193053, at *5–7 (S.D. Tex. June 16, 2020). According to the district court,
   Barilla’s asserted harms did not meet the bar for a justiciable injury because
   he had not been “cited under the [Busking] Ordinances” or “threatened
   with possible citations” and had not been arrested or shown that he was “in
   immediate danger of being arrested.” Id. at *6. On appeal, Barilla argues that
   the district court adopted an erroneously restrictive pleading standard for his
   First Amendment claim. We agree.
           In pre-enforcement cases alleging a violation of the First
   Amendment’s Free Speech Clause, the Supreme Court has recognized that


           1
              The district court dismissed Barilla’s lawsuit based solely on the injury-in-fact
   requirement, and the City does not dispute that the traceability and redressability
   requirements would be satisfied here. Although we must assure ourselves that all standing
   requirements are met regardless of a party’s potential waiver, traceability and redressability
   would be fulfilled at this stage because, as alleged, the City’s Busking Ordinances caused
   Barilla to self-censor and a ruling in Barilla’s favor would prohibit the City from engaging
   in enforcement. See Justice v. Hosemann, 771 F.3d 285, 291 (2014); Speech First, Inc. v.
   Fenves, 979 F.3d 319, 338 (5th Cir. 2020). We thus confine the following analysis to whether
   Barilla’s complaint presents a justiciable injury.




                                                 5
Case: 20-20535         Document: 00516009444                Page: 6       Date Filed: 09/10/2021




                                           No. 20-20535


   chilled speech or self-censorship is an injury sufficient to confer standing.
   See, e.g., Dombrowski v. Pfister, 380 U.S. 479, 486–87 (1965); Virginia v. Am.
   Booksellers Ass’n, 484 U.S. 383, 392 (1988); accord Ctr. for Individual Freedom
   v. Carmouche, 449 F.3d 655, 660 (5th Cir. 2006); Hous. Chron. Publ’g Co. v.
   City of League City, 488 F.3d 613, 618 (5th Cir. 2007).
           A plaintiff bringing such a challenge need not have experienced “an
   actual arrest, prosecution, or other enforcement action” to establish
   standing. Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014) (citing
   Steffel v. Thompson, 415 U.S. 452, 459 (1974)). Instead, such a plaintiff may
   demonstrate an injury in fact by showing that he “(1) has an ‘intention to
   engage in a course of conduct arguably affected with a constitutional
   interest,’ (2) his intended future conduct is ‘arguably . . . proscribed by [the
   policy in question],’ and (3) ‘the threat of future enforcement of the
   [challenged policies] is substantial.’” Speech First, Inc. v. Fenves, 979 F.3d
   319, 330 (5th Cir. 2020) (alterations in original) (quoting Susan B. Anthony
   List, 573 U.S. at 161–64 (citing Babbitt v. United Farm Workers Nat’l Union,
   442 U.S. 289, 298 (1979))).
           Regarding this third requirement, “when dealing with pre-
   enforcement challenges to recently enacted (or, at least, non-moribund)
   statutes that facially restrict expressive activity by the class to which the
   plaintiff belongs, courts will assume a credible threat of prosecution in the
   absence of compelling contrary evidence.” 2 Speech First, 979 F.3d at 335
   (quoting N.H. Right to Life PAC v. Gardner, 99 F.3d 8, 15 (1st Cir. 1996)); see


           2
             The City implies in its brief that this standard is cabined to political speech cases.
   While it is true that Speech First involved political speech—which is generally entitled to
   heightened constitutional protection, see Buckley v. Am. Const. L. Found., Inc., 525 U.S. 182,
   207–08 (1999) (Thomas, J., concurring) (collecting cases)—neither Supreme Court nor
   Fifth Circuit precedent limits this rule to political speech claims. See Babbitt, 442 U.S. at
   301–02; Speech First, 979 F.3d at 335.




                                                  6
Case: 20-20535        Document: 00516009444              Page: 7      Date Filed: 09/10/2021




                                         No. 20-20535


   also Babbitt, 442 U.S. at 302 (concluding that where “the State has not
   disavowed any intention of invoking” the challenged law, plaintiffs are “not
   without some reason in fearing prosecution”).
           Thus, to demonstrate a justiciable injury at the pleading stage,
   (1) Barilla’s complaint must have alleged facts showing his intent to engage
   in conduct arguably affected with a constitutional interest; (2) his desired
   conduct must be arguably proscribed by the Busking Ordinances; and
   (3) provided that the Busking Ordinances are not moribund, the record must
   lack compelling evidence contravening the presumption that Barilla faces a
   substantial threat of their future enforcement. 3 Speech First, 979 F.3d at 330,
   335. We assess Barilla’s fulfillment of each of these conditions in turn.
       A. Intent to engage in conduct arguably affected with a constitutional interest
           We must first determine whether Barilla has sufficiently pleaded his
   “intention to engage in a course of conduct arguably affected with a
   constitutional interest.” Susan B. Anthony List, 573 U.S. at 161–64 (citing
   Babbitt, 442 U.S. at 298). This court has previously held that a plaintiff must
   demonstrate a “serious intent” to engage in proscribed conduct by taking
   some steps toward their desired activity. See Zimmerman v. City of Austin, 881
   F.3d 378, 389 (5th Cir. 2018).




           3
              Barilla’s complaint presents both a facial and an as-applied challenge to the
   Busking Ordinances. Because we conclude that Barilla satisfies the requirements outlined
   above, the facial-versus-as-applied distinction does not affect our standing inquiry. See
   Justice, 771 F.3d at 292 (“The standing inquiry is distinct from one of the foundational
   issues in this case: is there . . . a sufficient basis in the record from which to evaluate
   Plaintiffs’ as-applied challenge?”); see also Citizens United v. Fed. Election Comm’n, 558
   U.S. 310, 331 (2010) (stating that the distinction between facial and as-applied challenges
   “goes to the breadth of the remedy employed by the Court, not what must be pleaded in a
   complaint”).




                                               7
Case: 20-20535      Document: 00516009444              Page: 8   Date Filed: 09/10/2021




                                        No. 20-20535


          Barilla’s complaint asserts that he wants to busk on Houston’s public
   streets. The complaint further alleges that Barilla previously applied for and
   received a busking permit and subsequently busked in the Theater District.
   These factual allegations sufficiently show Barilla’s serious intent to busk.
   See Zimmerman, 881 F.3d at 389. Busking is affected with a constitutional
   interest because both music and solicitation are constitutionally protected
   forms of speech. See Ward v. Rock Against Racism, 491 U.S. 781, 791 (1989);
   United States v. Kokinda, 497 U.S. 720, 725 (1990). Barilla has thus satisfied
   this prong of the injury analysis.
      B. Arguable proscription of desired conduct by the Busking Ordinances
          We next decide whether Barilla’s desired conduct is arguably
   proscribed by the Busking Ordinances. See Susan B. Anthony List, 573 U.S. at
   161–64 (citing Babbitt, 442 U.S. at 298). Barilla’s complaint asserts that he
   wants to busk and that he does not currently have a busking permit. The
   complaint further alleges that such conduct is proscribed by the Busking
   Ordinances, which outlaw all busking outside of the Theater District and
   busking without a permit within the Theater District. According to the
   complaint, “[p]erformers must obtain a permit regardless of whether they
   perform solo, or with others in a band or in a group, and regardless of how
   many people they intend to, or eventually do, attract.” Contrary to this
   reading, the City implies that the Busking Ordinances might not apply to
   Barilla because he is a solo performer. Barilla’s interpretation of the Busking
   Ordinances is, at minimum, a plausible reading. Section 28-6 outlaws the
   “playing of bands” while soliciting tips except for permitted “sidewalk
   performers” within the Theater District. Houston, Tex., Code of
   Ordinances ch. 28, art. I, § 6. Though “bands” is not defined, the
   ordinance arguably incorporates “sidewalk performers” into its concept of a
   “band.” “Sidewalk performers” in § 28-6 seem to reference the Theater
   District permitting provisions of chapter 40. “Performers” is defined in




                                             8
Case: 20-20535      Document: 00516009444           Page: 9    Date Filed: 09/10/2021




                                    No. 20-20535


   chapter 40 to include individual musicians. See Houston, Tex., Code
   of Ordinances ch. 40, art. XI, § 261(b).
          Moreover, § 40-262 renders it unlawful for “any person who is not a
   permittee” to conduct “sidewalk performances” in the Theater District,
   thereby subjecting all solo performers to the permitting requirement.
   Houston, Tex., Code of Ordinances ch. 40, art. XI, § 262. (While
   “sidewalk performances” is not defined, its meaning likely relates to the
   definition of “performers.” See Houston,                   Tex.,   Code    of
   Ordinances ch. 40, art. XI, § 261(b).) The Busking Ordinances thus
   arguably proscribe Barilla’s desired busking conduct.
      C. Substantial threat of future enforcement
          Finally, we assess whether Barilla has adequately pleaded that the
   threat of future enforcement of the Busking Ordinances is substantial. See
   Susan B. Anthony List, 573 U.S. at 161–64 (citing Babbitt, 442 U.S. at 298).
   As established, the Busking Ordinances arguably facially restrict the
   expression of buskers like Barilla. See Speech First, 979 F.3d at 335. Because
   Barilla brings a pre-enforcement freedom-of-expression challenge to the
   Busking Ordinances, we may assume a substantial threat of future
   enforcement absent compelling contrary evidence, provided that the Busking
   Ordinances are not moribund. See id.; see also Babbitt, 442 U.S. at 302.
          We have not been presented with evidence at this early stage
   contravening Barilla’s assertions that the Busking Ordinances remain in force
   and that he faces a substantial threat of their enforcement. Moreover, the
   City did not disclaim its intent to enforce the Busking Ordinances to the
   district court, in its appellate briefing, or during oral argument, and instead
   stressed the Ordinances’ legitimacy and necessity. The complaint’s
   allegation that Barilla previously received a busking permit from the City—
   indicating recent enforcement of the permitting provision—bolsters his




                                         9
Case: 20-20535        Document: 00516009444              Page: 10       Date Filed: 09/10/2021




                                          No. 20-20535


   entitlement to the substantial-threat-of-enforcement presumption. Barilla
   has thus adequately pleaded a justiciable injury and has standing to maintain
   his lawsuit at this stage. 4
                                               IV.
           For the foregoing reasons, we REVERSE the district court’s
   dismissal for lack of standing and REMAND this case for further
   proceedings. We DISMISS Barilla’s appeal of the district court’s order
   denying his motion for reconsideration or leave to amend as moot.




           4
              The City argues that Barilla lacks standing “to bring claims on behalf of others.”
   Facial challenges “entail . . . a departure from the norms of adjudication in federal
   courts. . . . to allow a determination that the law would be unconstitutionally applied to
   different parties and different circumstances from those at hand.” Sabri v. United States,
   541 U.S. 600, 609–10 (2004). While generally disfavored, facial challenges are allowed in
   the First Amendment context. See id.




                                                10